01-15-00557-CR
                                    CHRIS DANIEL
 9                              HARRIS COUNTY DISTRICT CLERK

 %B&                                                                            FILED IN
June 22, 2015                                                            1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                         6/25/2015 11:29:28 AM
ANGELA L. CAMERON
ATTORNEY OF RECORD                                                       CHRISTOPHER A. PRINE
                                                                                  Clerk
1201 FRANKLIN, 13™ FLOOR
HOUSTON TX 77002

Defendant’s Name: LAWSON KELECHI ECHETO

Cause No: 2017953

Court: #9

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 06/12/2015
Sentence Imposed Date: 06/09/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: ANGELA L. CAMERON



Sin*     ay.

       m'Kr&O
       I. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

       TAVIS JACKS        (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                                                       r?.0 fj 53
                                                                                                                                     »j*T
                                                                                                                 fi tz
                                                       Cause No.
 2
                                                      THE STATE OF TEXAS
           'i                                                  V.
                           iLclnn id i |\   , A.1       jfoJzdlli
                                                              .,A/K/A/


                                       District Court / County Criminal Court at Law No.          _
                                                        Harris County, Texas
                                                                                                                 Darnel
                                                                                                          District Clerk
                                                         NOTICE OF APPE AL                            JUN 1 2 2015
                                                                                             Time:.
TO THE HONORABLE JUDGE OF SAID COURT:                                                                     Harris County, Texas


On               OJUIMK
NOTICE OF APPEAL of his conviction.
                                                    (date), the defendant in the above numbered and styled cl/us? gives


The undersigned attorney (check appropriate box):
                MOVES to withdraw.
                ADVISES the court that he will CONTINUE to represent the defendant on appeal.


Date                                                                   AttorneySignature)

l
Defendant
                    ka/ncL' E-ch t. /a
                   (Printed name)
                                                                          Itnf.iO          j/A-b
                                                                       Attorney (Printed name)

                                                                       State Bar Number
                                                                         7.W 5uf-           S/g            Ibfihu 1 Ty 7W7*i
                                                                       Address        t               1
                                                                       Ais)         m
                                                                       Telephone Number
The defendant (check all that apply):
     y{\         REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
                appellate counsel to represent him.
                ASKS the Court to ORDER that a free record be provided to him.
                ASKS the court to set BAIL.
       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief.


CM.                                                                          •fe; EA\P' h AWSlT                            /
Defendant (Signature)                                                                  name
                                                                       Defendant>_Printed

SWORN TO AND SUBSCRIBED BEFORE ME ON                                                                         1   mmiSS
By Deputy District Clerk of Harris County, Texas
                                                                                                      I                  I
                                                                                                                                 O




                                                                                                                       V-S

G:\Templates\Appeals\Notice of Appeal.doc                      Page 1 of 3                                             06/01/06
                                                            ORDER

           On   OMHLUOI?)                   the Court conducted a hearing and FINDS that defendant / appellant

                IS NOT indigent at this time.
                  indigent for the purpose of
                        employing counsel
                          aying for a clerk’s and court reporter’s record.
                    2
The Court ORDERS that
                        employing counsel or paying for a clerk’s and court reporter’s record.


          Counsel’s motion to withdra       v(fsGRANTEÿ)ENIED.
          Defendant / appellant’s motion (to be found indigent) is DENIED.


                                                   Cause No.    C&3/7*953
                                                 THE STATE OF TEXAS

                      l ifiinbnYb kdtohii. Frbih               AJKJAJ


                                       District Court / County Criminal Court at Law No.      l
                                                  Harris County, Texas



                                       OATH OF APPOINTED ATTORNEY ON APPEAL

     I,              * ( rLyn                        Attorney at Law, swear or affirm that I will be solely
     responsible for writing a brief and representing the appellant on appeal. If I am not able to perform my
     duties as appellate counsel, I will notify the Court immediately so that the Court may take the appropriate
     action             lecessary.



                             signature)                         BAILNumber/ SPN

     Address                                                    City / State / Zip

      7/ ? -.374 ./vma.                                               7/3- Vÿ7-
     Phone                                                      FAX


                                                                                     J
     SWORN TO AND SUBSCRIBED BEFORE ME ON                                                *:            :c

     By Deputy District Clerk of Harris County, Texas                                              AM




G:\TempIates\Appeals\Notice of Appeal.doc               Page 3 of 3                                      06/01/06
                                          CAUSE NO.          dQXjSSS-
THE STATE OF TEXAS                                                  §                IN THE COUNTY CRIMINAL

vs.                                                                 §                COURT AT LAW NUMBER                       %
  /   O, /jjSor\                                                                     HARRIS COUNTY, TEXAS


      TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
I, Judge of the trial court, certify this criminal case:
      is not a plea-bargain case, and the defendant has the right of appeal, [or]
      is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial and not
      withdrawn or waived, and the defendantJiasitfag-Egfet-ÿfappeal . [or]
      is a plea-bargain case, but the tri                               emu's!                 il, and the defendant has the right of
      appeal [or]                       jS
      is a plea-bargain case, aname'
      the defendant has wajÿmÿh«?sigljrof appeal.                  A                       \
                                            /
 Judge Presiding

 I have received a copy dh      PS
                                   o!/
                                              on. reave aresnjg      moi
                                                                             )ate Signed



                                                                            r_
                                                                                  ghts co:
                                                                                                \6_
                                                                                                 SL          3w appeal of this criminal
 case, including any rigm         file a pro se petiufeÿrdi                  ew pursuant jo Rul              a of the Texas Rules of
 Appellate Procedure. IE          beenkdmonished thatWia             mtST mail a copy of die cou            M appeals' judgment and
 opinion to my last knovfe       idress and that I have qSraF dffijta winch to file a pro se petiti         dor discretionary review
                                 |R. Apji» P. 68.2. 1aclÿWlet           vÿjsh to appeal this ca             a if I am entitled to do so,
 in the court of appeals, "ra
 it is my duty to inform n
 currently living or any cl
                                 abpellata.attorney,            CO]

                                 ®ÿin myÿunent pfiwfnmit. I underSSJj&that,
                                                                           ion, of any/hangt
                                                                                            of
                                                                                                        m   le address at which I am
                                                                                                            late deadlines, if I fail to
 timely inform my appella              Lÿfaqy chpge in my address, I          ose the                      to file a pro se petition for
 discretionary review.

                                                                  .....
                                                                      i,o«»*»***%

 Defendant


 Mailing address:        RILED
                          Chris Daniel
                                                                           State Bar of Texas ID Number:
                             District Clerk
 Telephone number:          jvtnrrm                                         Mailing address:
                Time:
                             Harris County. Texas
 Fax number (ifa&yjr                                                        Telephone number
                                   Deputy


                                                                           Fax number (if any):

 •A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
 right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case that is, a case in
 which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
 prosecutor and agreed to by the defendant a defendant may appeal only: (A) those matters that were raised by written motion filed and
 ruled on before trial, or (B) after getting the trial court's permission to appeal. TEXAS RULE OF APPELLATE PROCEDURE 25.2(a)(2).


 CCL Form 22                                                                                                                 12-04-2012
                 APPEAL CARD
                                                           u
Co
  «p 'fax: 9                                 Cause No.
                                             2omsy
                 The State of Texas

L    Y£uyQ7/-l


Date Notice
                       te -?-/r
Of Appeal: .

Presentation:                    Vol.              Pg-.
                                            _
Judgment:
                  _
                  Ar\